DETAILED ACTION
Status of Claims
The amendment filed 02/01/2022 has been entered. Claims 1-5, 10, 16-23, 25-31, 35, 37, and 93-97 remain pending. Claims 96 and 97 are new. 
The previous objection to the drawings, the objection to claim 1, and the 35 USC 112 rejections of claims 20, 93, and 94 are withdrawn.
With respect to the prior art rejections, Applicant's arguments have been fully considered but they are not persuasive. The prior art rejections over Ogawa et al. (Cellulose 2014, 21:999-1006) are maintained and reiterated below. See Response to Arguments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (Cellulose 2014, 21:999-1006) and evidentiary reference Li et al. (Nature Materials, June 2019 (18) 608-613).
Regarding claims 1, 3, and 4, Ogawa discloses a cellulose-copper-NaOH complex (metal-fibril complex) comprising:
nanofibrils having a plurality of metal ions; 
a plurality of second ions; and
wherein the metal-fibril complex is a solid-state structure (Fig. 1).
With respect to nanofibrils, Li illustrates the structure of cellulose fibers including nanofibers composed of a plurality of cellulose molecular chains with functional groups (Fig. 2b). Moreover, according to Applicant’s specification, nanofibril cellulose was immersed in i.e., copper) and second ions (i.e., lithium, sodium, or potassium) (Fig. 4) and is in a solid state (Fig. 1). Moreover, being made in a 3.5 N alkaline solution in a saturated solution of copper ions (Experimental; sample preparation), the metal-fibril complex will inherently have a conductivity of at least 10-4 S/cm.
Regarding claim 5, being cellulose, the width and spacing will inherently be about 1 nm and less than 2 nm, respectively. See MPEP 2112.01.
Regarding claim 10, Ogawa discloses air drying for SEM observations (top, left p. 1001), interpreted as having a low water content and less than or equal to 10 wt.%.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (Cellulose 2014, 21:999-1006) in view of Kim et al. (Nano. Lett. 2016, 16, 5533-5541).
Regarding claim 2, Ogawa teaches a PTFE frame (Experimental; sample preparation).
Ogawa does not teach one of the recited polymers.
Kim, directed to functionalized nanocellulose, teaches cellulose nanofibrils with PVP/PAN (abstract). 
.

Allowable Subject Matter
Claims 16-23, 25-31, 35, 37, 93-97 are allowable.

Response to Arguments
Applicant argues the processes are dissimilar enough that the cellulose-copper-NaOH complex of Ogawa would not have a conductivity of at least 10-4 S/cm. The processes were reviewed by the Examiner in view of Applicant’s comments; however, the arguments are not persuasive. Even though the processes are not the same, the position of the Office is that the processes are sufficiently comparable that the end product of Ogawa would have at least a conductivity of 10-4 S/cm. In this case, it would have to be shown through experimentation, declaration, or further arguments that the cellulose-copper-NaOH complex of Ogawa, with certainty, would not have the recited conductivity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723